NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUL 14 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ARIS KARAMYAN                                    No. 06-70853

              Petitioner,                        Agency No. A75 706 897
  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted June 10, 2010
                              Pasadena, California

Before: TROTT and W. FLETCHER, Circuit Judges, and MAHAN, District
Judge.**

       Aris Karamyan, a citizen of Armenia, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) denial of his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable James C. Mahan, United States District Judge for the
District of Nevada, sitting by designation.
8 U.S.C. § 1252, and review adverse credibility findings for substantial evidence.

Soto-Olarte v. Holder, 555 F.3d 1089, 1091 (9th Cir. 2009). We deny the petition

for review.

      Substantial evidence supports the IJ’s adverse credibility determination

because there were inconsistencies and discrepancies about petitioner’s motivation

for applying for a U.S. visa and his fear of political persecution in light of the

changed country conditions. See Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004).

Karamyan failed to provide a sufficient explanation in response to these concerns

and discrepancies. See de Leon-Barrios v. INS, 116 F.3d 391, 393-94 (9th Cir.

1997). Further, we defer to the IJ’s finding that the incidents related to the

divesture of the poultry factory shares were not politically motivated. See

Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir. 1999).

      In the absence of credible testimony, Karamyan failed to establish eligibility

for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Karamyan’s CAT claim is based on the same testimony, which the IJ found

to be not credible. Furthermore, in light of U.S. State Department country reports

indicating local authorities prosecuted individuals responsible for the 1999 election

violence, Karamyan has failed to demonstrate that it is more likely than not that he


                                           2
would be tortured if returned to Armenia. See id. at 1156-57. Accordingly, his

CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                         3